                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


THE AGRED FOUNDATION                                                                     PLAINTIFF


v.                                     Case No. 4:18-cv-4136


THE UNITED STATES ARMY CORPS OF ENGINEERS;
THE HONORABLE MARK T. ESPER, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF THE UNITED STATES
ARMY; and INTERNATIONAL PAPER COMPANY                                                DEFENDANTS

                                              ORDER

       Before the Court is Plaintiff’s Notice of Dismissal, dismissing Separate Defendant

International Paper Company as party to this action. ECF No. 5. Federal Rule of Civil Procedure

41(a)(1)(i) allows for the voluntary dismissal of a party without a court order where a plaintiff files

a notice of dismissal before the opposing party serves either an answer or a motion for summary

judgment. Fed. R. Civ. P. 41(a)(1)(i). International Paper Company has not filed an answer or

motion for summary judgment in this case. Accordingly, Plaintiff’s claims against International

Paper Company are hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 15th day of April, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
